Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 11, 2016

                                     No. 04-16-00287-CV

                  IN THE INTEREST OF M.S. AND D.S., Minor Children,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-0046-CV
                         Honorable W.C. Kirkendall, Judge Presiding


                                        ORDER
       The Appellant’s Second Motion to Extend Time to File Brief is GRANTED.                the
Appellant’s brief is due on August 15, 2016. No further extension of time will be allowed.




                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court